 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        JEREMY DE JONG,                                       CASE NO. 19-5354 RJB
11
                                    Plaintiff,                ORDER ON DEFENDANT’S
12              v.                                            MOTION TO DISMISS FIRST
                                                              AMENDED COMPLAINT
13      GREAT WOLF RESORTS, INC., d.b.a.
        GREAT WOLF LODGE,
14
                                    Defendant.
15

16          This matter comes before the Court on the Defendant Great Wolf Resorts, Inc.’s (“Great

17   Wolf”) Motion to Dismiss First Amended Complaint. Dkt. 25. The Court has considered the

18   pleadings filed in support of and in opposition to the motion and the file herein.

19          In this diversity case, the Plaintiff claims that Great Wolf created, perpetuated, and failed

20   to address, a hostile work environment, based on his sex/gender, and retaliated against him by

21   terminating his employment all in violation of the Washington Law Against Discrimination,

22   RCW § 49.60, et seq., (“WLAD”). Dkt. 22. The only claim in the original Complaint,

23   termination in violation of public policy, was dismissed on July 1, 2019, without prejudice, in

24   part, for failure to allege facts to show that the public-policy linked conduct caused his dismissal.


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 1
 1   Dkt. 21. The Plaintiff, with leave of court, filed the Amended Complaint. Dkt. 22. Great Wolf

 2   (who asserts that the Plaintiff improperly names it as the Defendant, and not Plaintiff’s real

 3   employer, Great Lakes Services, LLC), now moves to dismiss the case, arguing that the Plaintiff

 4   fails to allege that the harassment occurred because of his sex/gender or that there was a causal

 5   connection between the Plaintiff’s discharge and his purported protected activity. Dkt. 23. For

 6   the reasons provided below, the motion (Dkt. 23) should be denied.

 7                            I.      FACTS AND PROCEDURAL HISTORY

 8      A. FACTS

 9          The following facts are from the Plaintiff’s First Amended Complaint and are presumed

10   true for the purposes of this motion.

11          The Plaintiff was hired to work at Great Wolf, a hotel and inside water park, on October

12   25, 2017, as the Director of Engineering. Dkt. 22, at 9. Prior to the events that give rise to this

13   action, he alleges that he met or exceeded performance goals and received only positive

14   performance reviews. Id., at 8-9.

15          The First Amended Complaint asserts that on January 23, 2018, the Plaintiff reported to

16   Great Wolf management that a co-worker, Marilyn Milani, the Director of Rooms, “wrote

17   various graffiti on an interior wall and then destroyed it.” Dkt. 22, at 10. He did so by text

18   message to Human Resources Manager Tawni Houk and included pictures, which appear in the

19   First Amended Complaint. Id., at 10-11. The picture is of a wall with writing on it and portions

20   of the drywall and insulation torn way. Id., at 11. The next day, Milani emailed the Plaintiff,

21   “stating that she had begun destructively tearing the wall down in housekeeping via her pack

22   ritual but did not plan on encountering insulation and metal.” Id. The First Amended Complaint

23   maintains that she then asked the Plaintiff to “schedule someone to remove the wall.” Id. The

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 2
 1   Plaintiff asserts that he reported Milani’s conduct a second time, this time to the General

 2   Manager, Nadine Miracle. Id.

 3           The First Amended Complaint alleges that in retaliation for the Plaintiff’s reports, on

 4   January 26, 2018, Milani reported to human resources that the Plaintiff “objectified women.” Dkt.

     22, at 12. He asserts that when he pointed out that the timing of her complaint was suspicious,
 5
     Miracle and Houk stated that due to the nature of Milani’s claims, they would not treat the report as
 6
     retaliatory. Id.
 7
             The First Amended Complaint alleges that when he was not disciplined as a result of
 8
     Milani’s claim, Milani began a rumor that he was having an affair with another married co-worker,
 9   Herbert. Dkt. 22, at 11. He maintains that Miracle went to Houk and inquired as to whether they
10   should contact the police to investigate because “in Pennsylvania where [Miracle] was from,

11   adultery is illegal.” Id. at 12. The Plaintiff asserts that he did not have the affair. Id. Milani is

12   alleged to have then “ran an unauthorized audit through the workplace computer system on Plaintiff

     [and Herbert]” and gave his personal contact information to Herbert’s husband. Id. The Plaintiff
13
     asserts that Milani continued to defame and harass him on social media. Id., at 13. He asserts that
14
     other of Milani’s friends at work also harassed him by making unwelcome sex-based comments.
15
     Id., at 13. Plaintiff states that Milani was increasingly hostile to him, would not communicate with
16
     him, and made it very difficult to do his job due to the interrelated nature of their duties. Id., at 14.
17   The Plaintiff reported Milani’s behavior, but he asserts that General Manager Miracle indicated that
18   she disagreed that any such behavior was occurring. Id. In March of 2018, Milani was discharged.

19   Dkt. 22, at 15.

20           The First Amended Complaint alleges that the Plaintiff’s performance evaluation for April

     2018 indicated that he “consistently meets” goals and work expectations and that his overall
21
     performance was “strong contributor.” Dkt. 22, at 15-16.
22
            In early June 2018, Plaintiff and a few other employees headed to Seattle to participate in a
23
     work-related program. Dkt. 22, at 15. The Plaintiff alleges that he left with Ms. Herbert, but that
24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 3
 1   after they left, they received a call from General Manager Miracle that they were to wait on the side

 2   of the road for her. Id, at 16. Plaintiff asserts that Miracle forced him to ride with her. Id. When

     asked why, the Plaintiff maintains that Miracle told him, “boys and girls should not ride alone in
 3
     cars together.” Id., at 17.
 4
             Both Ms. Herbert and the Plaintiff filed complaints with human resources regarding this
 5
     episode. Dkt. 1-1, at 17. Plaintiff maintains that their “complaints detailed how their boss, GM
 6
     Miracle, believed the sexual harassment perpetrated by Ms. Milani.” Id. On June 28, 2018, the
 7
     Plaintiff asserts that he asked Human Resources Manager Houk about the status of his complaint.
 8
     Id. He maintains that Houk told him that Bryan Robinson of Corporate Human Resources told
 9
     her to “put a stop to any further complaints” and that if they wanted to complain “they know
10
     where the door is.” Id. He asserts that he was not promoted in July 2018, despite having been
11
     given the impression that he was the top candidate. Id., at 18.
12
             The First Amended Complaint alleges that on July 24, 2018, a meeting was held between
13
     the Plaintiff, General Manager Miracle, and Assistant General Manager, Nick Licastro. Dkt. 22,
14
     at 18. The Plaintiff maintains that he politely disagreed with them on an issue. Id. He asserts
15
     that they went to human resources and said that, “he would regret being mean” to them. Id.
16
             The First Amended Complaint asserts that the Plaintiff met with Miracle and Licastro on
17
     August 14, 2018. Dkt. 22, at 19. They are alleged to have then told him that other employees
18
     are talking about his affair with Ms. Herbert and that they believed that he was having an affair
19
     with Ms. Herbert. Id. He maintains that he was told that while it was not against company
20
     policy, it reflected poorly on him and Ms. Herbert because they were both married. Id. The
21
     Plaintiff repeatedly denied the affair. Id. The Plaintiff asserts that he “reiterated that the group
22
     of employees harassing him are very close friends outside of work with Ms. Milani, the woman
23
     who was fired after Plaintiff [] reported the vandalism.” Id. The Plaintiff alleges that they told
24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 4
 1   him they had reports of the Plaintiff and Ms. Herbert talking in the hall, and that he should avoid

 2   her in the future. Id., at 20. The Plaintiff felt it would impede his ability to do his job if he were

 3   to avoid Ms. Herbert in the future. Id. He asserts that he felt singled out and harassed because

 4   other male and female co-workers rode in cars together and had closed-door meetings. Id.

 5          The First Amended Complaint asserts that on August 15, 2018, he filed a second

 6   complaint with human resources concerning the previous day’s meeting, claiming that he was

 7   being subjected to a hostile work environment, sexual harassment, and the meeting the day

 8   before exhibited that the “belief of the rumors by his co-workers and especially his bosses had

 9   become so pervasive as to alter and impede his ability to perform the duties of his position.”

10   Dkt. 22, at 20. He alleges that a few days later, Ms. Herbert was told by a co-worker that

11   General Manager Miracle and Assistant General Manager Licastro told the co-worker to report

12   to them any time she saw Ms. Herbert and the Plaintiff talking. Id., at 21.

13          On August 23, 2018, the Plaintiff met with human resources. Dkt. 22, at 20. He asserts

14   that they told him that the conversation with Miracle and Licastro was intended to be

15   informative, not punitive. Id. The Plaintiff maintains that they asked if he was happy at Great

16   Wolf and he asserts that he told them he was not and was looking for other employment. Id.

17   The Plaintiff told them he hired a lawyer. Id., at 22. He alleges that they got defensive. Id. On

18   August 29, 2018, Plaintiff’s lawyer sent Great Wolf a letter of representation and for evidence

19   preservation. Id., at 23.

20          On September 19, 2018, the Plaintiff met with Assistant General Manager Licastro and

21   staff from human resources. Dkt. 22, at 23. The general manager was not present. Id. He was

22   given a performance improvement plan (“PIP”) for events he alleges were either falsified or were

23   knowingly misconstrued because they were not raised by management at the time they occurred.

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 5
 1   Id. He asserts that he was also given a confidential severance agreement and release. Id.

 2   Plaintiff alleges he was told to take a day off and decide whether to agree to the PIP, which

 3   would last 45-days, or take the severance. Id.

 4          The Plaintiff sent an email the next day to human resources, attached his employment

 5   contract, and stated that he wanted to discuss his PIP with General Manager Miracle, his

 6   supervisor, as provided in the employment contract. Dkt. 22, at 24. Human Resources staff

 7   responded, let him know that General Manager Miracle approved the PIP, and that it would be in

 8   place even before he signed it. Id. A meeting was set for September 26, 2018. Id. The

 9   Plaintiff’s lawyer let Great Wolf know that he would not accept the severance and wanted to

10   remain employed. Id.

11          According to the First Amended Complaint, on September 26, 2018, the Plaintiff

12   attended the meeting, provided a written point-by-point refutation of the PIP. Dkt. 22, at 25.

13   Great Wolf discharged the Plaintiff that day. Id. He later learned it was for “poor work

14   performance.” Dkt. 22, at 9.

15          The First Amended Complaint alleges that:

16          Defendant Great Wolf upper management orchestrated a calculated witch hunt
            against Plaintiff . . . based on preposterous lies, adding bogus reprimands to his
17          previously sparkly personnel file MONTHS after Defendant Great Wolf claims
            the fabricated “poor work performance” occurred – all aimed at getting rid of
18          their previously celebrated rockstar employee, Plaintiff . . . who had the audacity
            to report safety concerns he discovered on Defendant Great Wolf’s property.
19          Safety concerns that put in danger the safety of Defendant Great Wolf employees,
            vendors and guests (the majority of which are families with young children).
20
     Dkt. 22, at 27. The Plaintiff makes two WLAD claims: (1) sexual harassment, in the form of a
21
     hostile work environment, and (2) retaliation. Dkt. 22. He seeks damages, attorneys’ fees and
22
     costs. Id.
23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 6
 1       B. PENDING MOTION

 2           After the First Amended Complaint was filed, Great Wolf moved to dismiss the case,

 3   arguing that Plaintiff has failed to state a claim for hostile work environment or retaliation

 4   because he did not sufficiently plead that the alleged harassment occurred because of his sex or

 5   gender. Dkt. 23. It additionally moved to dismiss Plaintiff’s retaliation claim asserting that the

 6   Plaintiff failed to allege sufficient facts from which to conclude that there was a causal

 7   connection between the Plaintiff’s discharge and his protected activity. Id.

 8           The Plaintiff opposes the motion. Dkt. 25. Great Wolf has filed a Reply (Dkt. 26) and

 9   the motion is ripe for consideration.

10                                              II.     DISCUSSION

11           A. STANDARD FOR MOTION TO DISMISS

12           Fed. R. Civ. P. 12(b)(6) motions to dismiss may be based on either the lack of a

13   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

14   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material allegations

15   are taken as admitted and the complaint is construed in the plaintiff's favor. Keniston v. Roberts,

16   717 F.2d 1295 (9th Cir. 1983). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

17   does not need detailed factual allegations, a plaintiff's obligation to provide the grounds of his

18   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

19   elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55

20   (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to relief

21   above the speculative level, on the assumption that all the allegations in the complaint are true

22   (even if doubtful in fact).” Id., at 555. The complaint must allege “enough facts to state a claim

23   to relief that is plausible on its face.” Id., at 547.

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 7
 1          Dismissals under Rule 12(b)(6) for failure to state a claim should ordinarily be without

 2   prejudice. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1108 (9th Cir. 2003). “Leave to

 3   amend should be granted if it appears at all possible that the plaintiff can correct the defect.” Id.

 4          B. WASHINGTON SUBSTANTIVE LAW APPLIES

 5          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

 6   diversity jurisdiction, as here, apply state substantive law and federal procedural law. Gasperini

 7   v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996). In applying Washington law, the Court

 8   must apply the law as it believes the Washington Supreme Court would apply it. Gravquick A/S

 9   v. Trimble Navigation Intern. Ltd., 323 F.3d 1219, 1222 (9th Cir. 2003). “‘[W]here there is no

10   convincing evidence that the state supreme court would decide differently, a federal court is

11   obligated to follow the decisions of the state's intermediate appellate courts.’” Vestar Dev. II,

12   LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001) (quoting Lewis v. Tel. Employees

13   Credit Union, 87 F.3d 1537, 1545 (9th Cir.1996) (internal quotation marks omitted)).

14          C. HOSTILE WORK ENVIRONMENT CLAIM

15          The WLAD prohibits employer discrimination based on “sex.” RCW 49.60.180(3). The

16   statute provides that “sex means gender.” RCW 49.60.040 (25). To establish a prima facie

17   hostile work environment claim case under the WLAD, a plaintiff must show that, because of

18   their sex, they were subjected to unwelcome conduct “that was sufficiently severe or pervasive to

19   alter the conditions of [their] employment and create an abusive working environment,” and was

20   imputable to the employer. Campbell v. Hawaii Dep’t. of Educ., 892 F.3d 1005, 1007 (9th Cir.

21   2018)(internal quotation marks and citations omitted); Loeffelholz v. Univ. of Washington, 175

22   Wash. 2d 264, 274 n.1 and 275 (2012)(noting that Washington courts have traditionally found

23   federal case law persuasive and use the same prima facie case).

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 8
 1          Great Wolf argues that the Plaintiff has failed to allege sufficient facts that the

 2   harassment occurred “because of” Plaintiff’s sex. Dkt. 23.

 3          In determining whether harassment is “because of sex,” “the question to be answered

 4   here is: would the employee have been singled out and caused to suffer the harassment if the

 5   employee had been of a different sex? This statutory criterion requires that the gender of the

 6   plaintiff-employee be the motivating factor for the unlawful discrimination.” Glasgow v.

 7   Georgia-Pac. Corp., 103 Wn.2d 401, 406 (1985). “That the Legislature intended the word ‘sex’

 8   to mean a classification rather than activity of a sexual nature generally is apparent from its

 9   placement in a list of other classifications according to which human beings can be

10   characterized, e.g., age, race, color, creed, marital status, and national origin.” Doe v. State,

11   Dep't of Transp., 85 Wn. App. 143, 149 (1997).

12          Great Wolf’s motion to dismiss the Plaintiff’s claim for hostile work environment based

13   on sex/gender should be denied. The Plaintiff alleges that the first allegation leveled at him was

14   that he “objectified women,” and after that did not work, became rumors about him having an

15   affair with a married woman. A reasonable inference is that the rumors were circulated to

16   continue the notion that he was a womanizer. While the case is thin, the Plaintiff has alleged

17   sufficient facts to show that he would not have been treated the same way had he been a woman.

18          D. RETALIATION CLAIM

19          To make a claim for retaliation under the WLAD, plaintiffs must show (1) they engaged

20   in a protected activity, (2) an adverse employment action occurred and (3) a causal link between

21   the two. Milligan v. Thompson, 110 Wash.App. 628, 42 P.3d 418, 424 (2002); Brooks v. City of

22   San Mateo, 229 F.3d 917, 928 (9th Cir. 2000).

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 9
 1             Great Wolf’s motion to dismiss Plaintiff’s retaliation claim should be denied. There is no

 2   dispute that an adverse employment action was taken – the Plaintiff’s employment was

 3   terminated.

 4             Great Wolf moves to dismiss this claim by arguing that Plaintiff does not sufficiently

 5   plead the first element - that he engaged in a protected activity because Plaintiff could not have

 6   reasonably believed that he was being harassed because of his sex/gender when he made reports

 7   to that effect. Dkt. 23.

 8             Opposing sexual harassment is a protected activity under the WLAD. RCW 49.60.210.

 9   To show that a plaintiff engaged a “statutorily protected activity” under the WLAD, a plaintiff

10   need only prove that their “complaints went to conduct that was at least arguably a violation of

11   the law, not that [their] opposition activity was to behavior that would actually violate the law

12   against discrimination.” Estevez v. Faculty Club of Univ. of Washington, 129 Wn. App. 774, 798

13   (2005).

14             The Plaintiff has alleged sufficient facts that his complaints of sexual harassment went to

15   conduct that was at least arguably a violation of the WLAD. The Plaintiff complained that about

16   being accused of “objectifying” women and that nothing was done about rumors being spread

17   that he was engaged in an affair with a married woman. The Plaintiff complained about being

18   mistreated because of the rumors. He asserted that his supervisors continued to act on the

19   rumors and singled him out to ensure he was not alone with a person of the opposite sex and

20   counseled him to avoid Ms. Herbert. He alleges that his supervisors asked others to report on his

21   activities with Ms. Herbert. At this early stage in the litigation, his pleading is sufficient to show

22   the conduct about which he complained is arguably a violation of the WLAD.

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 10
 1          Great Wolf also argues that the claim should be dismissed because he failed to plead the

 2   third element of a retaliation claim - a causal connection between his complaints and the adverse

 3   employment actions. Dkt. 23.

 4          “An employee proves causation by showing that retaliation was a substantial factor

 5   motivating the adverse employment decision.” Cornwell v. Microsoft Corp., 192 Wn.2d 403, 412

 6   (2018). “Employees may rely on the following facts to show this: (1) the employee took a

 7   protected action, (2) the employer had knowledge of the action, and (3) the employee was

 8   subjected to an adverse employment action.” Cornwell, at 413.

 9          As above, the Plaintiff has alleged sufficient facts to show, at least at this stage of the

10   litigation, that he took protected action. Moreover, Great Wolf had actual knowledge of his

11   reports. The Plaintiff alleges that his managers were aware he complained to the human

12   resources department multiple times that he was being sexually harassed. It is undisputed that he

13   was subjected to an adverse employment action (termination) in less than a month and a half

14   after his last formal complaint of sexual harassment. In the July 1, 2019 Order dismissing the

15   original Complaint’s claim for termination in violation of public policy, the undersigned found

16   that the almost nine-month gap between the Plaintiff’s report of Ms. Malini’s vandalism and the

17   termination of his employment was not close enough in time to find that that report was the

18   cause of his termination. The gap between his last report of sexual harassment is much smaller -

19   less than 90 days. “That an employer’s actions were caused by an employee’s engagement in

20   protected activities may be inferred from proximity in time between the protected action and the

21   allegedly retaliatory employment decision.” Cornwell, at 416 (internal quotation marks and

22   citations omitted). Great Wolf’s motion to dismiss the retaliation claim should be denied.

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 11
 1                                             III.    ORDER

 2          Therefore, it is hereby ORDERED that:

 3              •   The Defendant’s Motion to Dismiss First Amended Complaint (Dkt. 23) IS

 4                  DENIED.

 5          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 6   to any party appearing pro se at said party’s last known address.

 7          Dated this 9th day of September, 2019.

 8

 9
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT - 12
